DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 7,369,741 to Reagan et al.
In regards to claim 1, Reagan teaches a fiber distribution hub (127; Figures 4a & 8) comprising a cabinet defining an interior (350), a termination field (128 Figure 4a & 352 Figure 8) disposed within the interior of the cabinet, a module mounting location disposed within the cabinet separate from the termination field, the module mounting location (129 Figure 4a & 354 Figure 8) including a plurality of spaces, a splitter module (132 Figure 4a) disposed at a first of the spaces of the module mounting location, the splitter module including an optical splitter that is optically coupled to a plurality of pigtails extending from the splitter module, each of the pigtails having an end terminated by a fiber optic connector, each of the pigtails having a sufficient length to enable the fiber optic connector to reach the termination field, and a connector storage module (134 Figure 4a) disposed at a second of the spaces of the module mounting location, the connector storage module not including an optical splitter, the connector storage module being configured to retain at least some of the fiber optic connectors at the ends of the pigtails.  Although Reagan does not expressly state the termination field to include a plurality of optical adapters, Reagan does teach the termination field to use standard 12 or 8-pack adapter panels.  (Column 7 and 12) Since adapter panels hold adapters, it would have been obvious before the effective filing date to a person having ordinary skill in the art, for the termination field to include a plurality of optical adapters.
In regards to claim 2, Reagan teaches the splitter module has a first footprint and wherein the connector storage module has a second footprint that is substantially the same as the first footprint.  Since Reagan teaches the modules to be interchangeable, the footprint must be the same.
In regards to claims 3-5, Reagan teaches the first footprint and the second footprint have the same height, or the first footprint and the second footprint have the same width, or the first footprint and the second footprint have the same depth.  Reagan further has not expressly stated an orientation and a point of reference for that orientation and therefore the Examiner can reasonably choose the desired dimension as the width, depth, or height.
In regards to claim 6, Reagan teaches the connector storage module is structured to hold all of the fiber optic connectors of the splitter module.
In regards to claim 7, although Reagan does not expressly teach the connector storage module is slidable within the second space of the module mounting location, Reagan does teach multiple modules to be snapped into place and to be interchangeable.  (Column 12)  Since the footprints are the same in order for different modules to be interchangeable and further since sliding or snapping modules in each mounting location are known alternatives for securement, it would have been obvious before the effective filing date to a person having ordinary skill in the art for the connector storage module to be slidable within the second space of the module mounting location.
In regards to claim 8, Reagan teaches cable management structure configured to hold excess length of the pigtails extending between the splitter module and the connector storage module.
In regards to claim 9, Reagan teaches the cable management structure is coupled to the connector storage module.
In regards to claims 10-12, although Reagan does not expressly teach the details of the management structure, such as the cable management structure includes a spool, or guides for routing the excess length around a front face of the connector storage module, or a fiber storage module configured to hold at least a portion of the excess length in a coil, the fiber storage module being disposed at a third space of the module mounting location, each of these components are commonly found in cable management structures for organizing and storing excess lengths of fiber or cable.  Since these are known components, it would have been obvious before the effective filing date to a person having ordinary skill in the art to have included a spool, or guides for routing the excess length around a front face of the connector storage module, or a fiber storage module configured to hold at least a portion of the excess length in a coil, the fiber storage module being disposed at a third space of the module mounting location in the cable management structure.
In regards to claim 13, Reagan teaches the splitter module has a first footprint and wherein the fiber storage module has a third footprint that is substantially the same as the first footprint.
In regards to claim 14, Reagan teaches the excess length of the pigtails is routed within a cable management channel defined in the cabinet.
In regards to claims 15 and 16, Reagan teaches each of the first and second spaces is configured to interchangeably receive the splitter module and the connector storage module, a fiber storage module, and a pass-through module. (Column 12)
In regards to claim although Reagan does not expressly teach at least one of the splitter module, the connector storage module, the fiber storage module, and the pass-through module is configured to take up more than one space at the module mounting location, it would have been obvious before the effective filing date to a person having ordinary skill in the art to have provided a larger module in order to accommodate a larger number of fibers and cables.
In regards to claims 18 and 19, Reagan teaches the spaces form a row of spaces extending horizontally within the cabinet at the module mounting location and the spaces form a column of spaces so that the splitter module and the connector storage module received thereat are stacked vertically.  Reagan further has not expressly stated an orientation and a point of reference for that orientation and therefore the Examiner can reasonably choose the desired dimension as horizontally or vertically.  Lastly, since Applicant claims both a horizontal and vertical orientation and Applicant has not disclosed either orientation to solve a stated problem or is for a particular purpose and it appears the device would function equally as well in either orientation.
In regards to claim 20, Reagan teaches the spaces include slots in which the modules are received, each space having a retaining structure that secures the module at a fixed position in the space.
Prior Art
The documents submitted by applicant in the Information Disclosure Statement have been considered and made of record.  Note attached copy of form PTO-1449.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINA M WONG whose telephone number is (571)272-2352. The examiner can normally be reached M-F 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TINA M WONG/Primary Examiner, Art Unit 2874